Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,185,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Fry et al. US 2014/0296267 A1.
Flynn teaches a c-KIT compound for the treatment of disease including gastrointestinal stromal tumor, cell cancer, skin cancer and the like.  See abstract and column 5.  The claimed compound can be found in a number of examples, specifically example 30.  Compound in amorphous and having purity of at least 98% is found in 
The only deficiency in the Flynn reference is the specific oral pharmaceutical composition comprising the claimed solid dispersion or the intra and extra granular.
Fry teaches an oral composition comprising compound useful for the treatment of cancer.  The oral composition comprising solid dispersion as claimed.  See claims and paragraphs 0142-0200.  The solid dispersion can be formulated into tablet comprising the claimed intra and extra granular.  See Examples 13-15.  Fig. 13 shows the release rate of at least 80% between 30-60 minutes.  
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to prepare an oral tablet comprising the claimed c-KIT compound with the expectation to obtain a tablet comprising compound useful for the treatment of GIST.  This is because Fry teaches tablet comprising solid dispersion and compound useful for the treatment of cancer is known in the art, and this is because Flynn teaches the desirability for incorporating the c-KIT compound into any ordinary oral dosage form useful for the treatment of cancer.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. US 8,940,756, in view of Asgharnejad et al. 6,123,964.
This rejection has been withdrawn in view of Applicant’s Remarks filed 03/08/2022.

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
Fry discloses only the dissolution properties of tablets containing solid dispersions of the compound N4-(4-([1,2,4]triazolo[1,5-a]pyridin-7-yloxy)-3-methylphenyl)-N6-(4,4-dimethyl-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine and vinylpyrrolidine vinylacetate copolymer ("PVP-VA").  See Example 16 and Figure 13 of Fry. Fry does not disclose the compound of Formula (I), nor any dissolution release data for solid dispersions containing HPMCAS.  Furthermore, Flynn does not teach HPMCAS nor does it teach any release kinetics of pharmaceutical compositions containing the compound of Formula (I).
However, Applicant’s agreements are not persuasive for the following reasons:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Flynn is cited in view of the teaching in Fry for the suggestion of the claimed release profile;
In response to applicant's argument that Fry does not disclose the compound of Formula (I), nor any dissolution release data for solid dispersions containing HPMCAS, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Fry is cited solely for the claimed solid dispersion or the intra and extra granular;
While Fry does not expressly teach the claimed specific compound, Fry teaches a c-KIT compound for similar use, namely for the treatment of cancer.  The burden is shifted to the Applicant to show that the compound taught in Fry does not have the structure similar to that of the claimed compound; and
It is noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fry teaches a tablet formulation having the claimed release profile is useful for the delivery of any c-KIT compound for the treatment of cancer is known in the art.  Hence, it would have been prima facie obvious to one of ordinary skills in the art to, by routine experimentation select a release profile in view of the teaching of Fry to prepare a composition comprising a c-KIT compound taught in Flynn with the expectation of at least similar result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUSAN T TRAN/Primary Examiner, Art Unit 1615